The defendant was convicted of rape in the second degree at the December 1926 term of court in Ward county, and the defendant appeals from the judgment, and from an order denying a new trial.
On the motion for a new trial the defendant claimed that the court erred in overruling an objection to questions asked by the state, on the cross-examination of Anna Anderson, a witness for the defendant, concerning her relations with the defendant. It was proper for the state, on the cross-examination of this witness to show the personal relations between the witness and the defendant. She was his witness, and, as stated in the case of State v. McGahey, 3 N.D. 293, 55 N.W. 753, "The state has the right to show the relations existing between the witness and the party at whose instance, and presumably in whose interest, she was testifying. It had the right to expose to the jury every motive and desire of the witness that might naturally and reasonably be supposed to produce that bias that would affect the character of her testimony." The purpose of such evidence is to discredit the witness, and it can be used for that purpose only, and there was no error in its admission.
There was a motion to dismiss for want of evidence, a motion to advise a verdict, a claim that the verdict is against the law, and that the evidence is insufficient to support the verdict, all of which is urged as grounds for a new trial. We have read the record carefully, and *Page 686 
are of the opinion, that there is evidence to support the verdict, and that it is not against the law. The motions were properly denied.
The principal ground for reversal on appeal, urged by the defense, is, the misconduct of the assistant attorney general, in the examination of witnesses, and in his argument to the jury. This is the only serious question in the case, but it was not raised in the specification of errors or argued on motion for a new trial, and therefore, it cannot be considered on appeal.
In the case of State v. Glass, 29 N.D. 629, 151 N.W. 229, this court held "that errors of law could not be considered on appeal, unless, they were specified as errors in a motion for a new trial." Also State v. Reilly, 25 N.D. 339, 141 N.W. 720; State v. Empting, 21 N.D. 128, 128 N.W. 1119; State v. Harbour, 27 S.D. 42, 129 N.W. 565. It follows that the judgment must be, and is affirmed.
BIRDZELL, Ch. J., and BURR, CHRISTIANSON, and NUESSLE, JJ., concur.